DETAILED ACTION
Response to Arguments
Applicant's arguments filed 18 April 2022 have been fully considered but they are not persuasive.

Rejections under 35 USC 112(a) and 112(b)
By amendment, these rejections are overcome and thus withdrawn.

Drenter in view of Ciliske et al. in view of Abe (claims 13 and 25)
The remarks argue that the problem of roller marks transferred to the web does not occur in Drenter.  The remarks argue that the bulges in Drenter in figures 8A and 9D are used exclusively for radiation shielding and located near the end faces of the roller and that if the web were to be guided into the gap shown in in figure 9D, the web would be deformed and compressed and thus destroyed.  The remarks then suggest that the web must therefore not be guided in the area of the circumferential bulges.  The remarks then point to paragraph [0038] and claim 55 of Drenter for describing the position of the radiation shielding as “axially outboard” of the web.
The remarks then take the position that the web is guided exclusively in the central portion of the roller and therefore no roller marks could appear in Drenter and there is no reason for a person of ordinary skill in the art to look for solutions to this problem and consider Abe.
This has been found unpersuasive.  Initially, Drenter does not teach the boundaries of the web with respect to the roller (outside claim 55 which is merely a claimed embodiment), only that the web is wrapped around the roller ([0085]).  Drenter teaches a taper in figure 8A that may be curved ([0076]).  Drenter does not teach the radius of curvature of such a curve.  Therefore, one of ordinary skill in the art would have to resolve at least the problem of determining a radius of curvature of the taper of Drenter. The same would apply to figure 9D.  Therefore, one of ordinary skill in the art would have motivation at least to look at other rollers with curved end portions in the art of rollers to determine an appropriate curvature.  Such a curvature is disclosed in Abe, which prevents bulges, thus preventing any possible damage to the web of Drenter by accidental misalignment.  As pointed out in the remarks, the web must stay on the central region of the roller in Drenter to prevent damage.  However, if a web were not properly aligned when guided into the roller, there could be an issue where the web would be guided into the peripheral grooves 110 of figures 8a and 9D.  Therefore, using the curvature suggested in Abe would resolve issues due to the bulges disclosed in Drenter.  Moreover, the problem to be  solved by the claimed radius of curvature is disclosed in paragraph [0139] of the instant pre-grant publication to “prevent the contour from having sharp corners”.  Abe like the instant application is also seeking to smooth corners by use of a particular radius of curvature (i.e. removal of bulges), therefore Abe is particularly relevant to the problem being solved by the applicant’s invention.  
Abe resolves issues with damage to the web when there is misalignment in the guidance of the web into the roller of Drenter.  Moreover, Abe resolves issues of determining an appropriate curvature to a roller when forming curved peripheral edges in the roller of Drenter.
The remarks further take issue with the plastic part of Abe being unsuitable.  The materials of Abe were not used to modify Drenter, rather the relative curvature to achieve a smooth transitional surface to prevent damage to the web.  However, Drenter also suggests the use of polymers as the shielding material ([0065]), thus the materials are interchangeably usable.  
The remarks further argue the small size and mass of the roller of Abe in comparison to the large mass and size of the roller of Drenter.  As discussed above, the size itself was not relied upon, rather the radius of curvature relative to roller diameter to establish a roller without a parting line or bulge of Drenter to prevent any damage to the web.
The remarks further argue that the advantages of the specific geometry of the roller ensures X-rays are sufficiently attenuated.  Drenter also ensures radiation attenuation.  Drenter also teaches alternative construction to the tongue and groove such as the curved taper (fig. 8A and paragraph [0076]).  The disclosed advantage of the radius of curvature is to remove sharp corners, this is the same advantage provided by Abe.
Lastly, while not applied herein Zappoli (US pgPub 2020/0000140) also teaches the radius of curvature in paragraph [0028], with the diameter of rollers in paragraph [0026], thus could be used alternatively to Abe et al. The motivation to combine is that Zappoli teaches that the rounded corners of the rollers determine the width of the lateral area that is treated ([0028]), thus Zappoli is evidence that the curvature is a result effective variable to be determined by one of ordinary skill in the art by the material size to be treated.  Therefore, the claimed radius of curvature would be obvious by routine experimentation for a particular web size determined through routine experimentation.
The remarks are therefore unpersuasive and the rejection stands as reiterated herein below. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-17, 19-23, 25, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Drenter (US pgPub 2010/0230618) in view of Ciliske et al. (US pgPub 2007/0231495) and further in view of Abe et al. (US pgPub 2011/0042854)1.
Regarding claim 1, Drenter teaches an irradiation apparatus (figs. 2A and 2B, 1000) for irradiating a material web with electrons (title), having: 
a rotatably mounted roller (100, [0045], mounted as seen in figure 2a) for guiding a material web to be irradiated (abstract), 
wherein the roller comprises a first end face end profile at a first axial end of the roller (end faces inherent to a cylindrical roller) and a jacket surface (102), wherein the jacket surface of the roller takes the form of a jacket surface of a right circular cylinder ([0099], best seen in figure 2b) and extends from the first end face end profile in the axial direction of the roller (cylindrical surface 102 extends from end faces of cylinder), wherein radiation shielding of radiation-shielding material is arranged at the jacket surface for the purpose of shielding from high-energy radiation ([0066] reaction chamber defined by radiation shielding, paragraph [0095] teaches reaction chamber C seen in figure 10B.  10 shows C enclosing roller 100, thus including jacket surface 102.  Radiation shielding by definition is for shielding radiation.  Since the radiation is high energy ([0052]) and the radiation shielding is formed of lead ([0065]), the shielding is for the purpose of shielding from high-energy radiation),
an irradiation unit (103) with a receptacle (best seen in figures 2a, 2b, 10B reaction chamber formed by shields [0095]-[0096] indicated as element “C” in figure 10B, wherein the receptacle is interpreted to be the electron emitter housing and reaction chamber), wherein the receptacle extends in the longitudinal direction of the roller (chamber extending in the longitudinal direction of roller 100 seen in figures 2a-2b) and is designed to enclose a sub-portion of the roller (as seen in figures 2a-2b and 10, chamber “C” enclosures a sub-portion of roller 100), 
wherein at least one electron emitter is arranged within the receptacle (103a is enclosed in housing attached to the reaction chamber via foil 160, thus interpreted to be within the receptacle) which is designed to irradiate with electrons a material web guidable over the roller (abstract, see figure 11a which shows the web W2 over roller 100 through reaction chamber to be irradiated by electrons from 103), 
wherein the irradiation apparatus comprise a shielding block for radiation shielding (104/105 comprising tongue 108 (figures 2a and 8A, [0098])) characterized in that the roller has: 
a first end face region of the roller (end face seen in figure 8a or 9D), 
the jacket surface of the roller (102), wherein the jacket surface extends in the axial direction from a first axial position to a second axial position of the roller (any two axial positions of 102), wherein the first axial position has an axial spacing from the edge of the first end face region which amounts to between 3% and 25% of the length of the roller(setting the positions at an axial spacing from the edge of the first end face between 3% and 25% of the length of the roller and the limitation is met), and wherein the second axial position is further away from the first end face region than the first axial position (setting the first axial position closer to the first end face), and 
a first curved transitional region (fig. 9D, 108d or figure 8A, taper region substituted with a curved region see paragraphs [0076], [0098] and discussion above in response to arguments section), which extends from the edge of the first end face region annularly and continuously as far as the first axial position of the roller ([0098] circumferential shielding and grooves.  See also [0098] groove forming chamfer at axial end.  See also groove formed of a single piece. Thus transition area (curved convex substituting the taper of figure 8A) extending from edge of the end face and annularly (circumferentially) and continuously (single piece groove) as far as the first position of the roller).
	the first end face end profile of the roller thus comprising a convexly curved region (fig. 9D, 108d.  Alternatively, figure 8A, 108 has a taper [0098], which may be curved see special definition of taper in paragraph [0076], thus a curved taper would be convex or concave) 
wherein the shielding block has a bearing surface (bearing surface of 104 in figure 23a attached to the remainder of the reaction chamber), via which the shielding block may be fastened to a mounting surface of the irradiation unit (surface of the reaction chamber of electron emitter 103, upon which 104 is mounted to);
a depression provided in the shielding block (110d, alternatively, 110 in figure 8a), wherein at least one sub-region of the depression is configured as a negative hollow shape relative to at least one sub-region of the convexly curved region ([0102] and figure 9d or alternative lay [0098] and [0076], see discussion in response to arguments section above).
Drenter appears to shows shielding portion 104 attached to the chamber via bolts in figure 1, however does not specifically describe any means of attaching the shielding members to the reaction chamber.
However, Ciliske et al. teach a detachably mounted shielding block (lateral shields 66 attached via bolts 70, thus detachably mounted).
Ciliske et al. modifies Drenter by suggesting how the shields may be mounted to the body of the reaction chamber.
Since both inventions are directed towards lateral shields for a roller apparatus, it would have been obvious to one of ordinary skill in the art to use the bolts of Ciliske et al. to attach the circumferential shields of Drenter because it would solve the problem as to how to attach the shields to the reaction chamber.  Moreover, bolts allow for shields to be removed for maintenance such as cleaning, repair or replacement, thus improving ease of maintenance.
While, Denton shows an example of a convex curve of the end face of the roller (figure 9D) and suggests a convex curved of the end face with respect to figure 8A, the combined device differs from the claimed invention by not disclosing 
wherein, viewed in a longitudinal plane through the center axis of the roller, a radius of curvature of the contour of the roller at the transition from the first end face region to the first curved transitional region, within the first curved transitional region and at the transition from the first curved transitional region to the jacket surface is in each case greater than  a minimum radius of curvature of 5% of the diameter of the roller, and correspondingly, the curvature of the contour is less than a 2maximum curvature,
However, Abe teaches wherein, viewed in a longitudinal plane through the center axis of the roller (figure 9 as applied to the embodiment of [0047]), a radius of curvature of the contour of the roller at the transition from the first end face region to the first curved transitional region, within the first curved transitional region and at the transition from the first curved transitional region to the jacket surface is in each case greater than a minimum radius of curvature of 5% of the diameter of the roller, and correspondingly, the curvature of the contour is less than a maximum curvature (paragraph [0047] teaches the curved chamfer at each should has a radius of 1 mm and the diameter of the roller is 10 mm.  Thus, the transition region from end face to jacket is in each case less than a maximum curvature (interpreted here to be greater than 1 mm) which corresponds to a minimum radius of curvature of 5% of the diameter of the roller (i.e. 5% of 10 mm is .05)).
Abe modifies the combined device by suggesting the radius of curvature of the chamfer relative to the diameter of the roller.
Since both inventions are directed towards rolling of sheets, it would have been obvious to one of ordinary skill in the art to use the relative diameters of Abe in the device of Denton because it would resolve the issue of an appropriate radius of curvature for the curved taper of Drenton.  Moreover, when feeding sheets into the rolling element, no streaks will form on the sheets due to a circumferential bulge on the roller portion ([0022]).  That is, when forming rolling elements with chamfered edges a parting line is provided spaced from the end of the roller ([0006]), such a parting line may transfer a mark to the sheets in the shape of a narrow strip ([0007]).  Therefore, it would be desirable to apply the radius of the end face relative to the diameter of the roller as done in Abe to the device of Denton because it would prevent unintentional roller marks from being transferred to the web.  That is, in the event that the web of Drenton is misaligned during guidance through the roller, there would be less risk of damaging the web.
Regarding claim 14, Drenter teaches the depression follows a course, at least in the at least one first sub-region, of the convexly curved region (as seen in figure 9d or alternatively figure 8A and paragraphs [0076], [0079] and [0098]).
Regarding claim 15, Drenter teaches the depression follows a course, at least in the at least one first sub-region, of the first end face end profile of the roller (104 as seen in figure 2a follows the course of the sub-region of the first end face of the roller, wherein 104 comprises a depression as seen in figure 9d, [0098] and [0102]).
Regarding claim 16, Drenter teaches the first end face end profile of the roller has a rotationally symmetrically shaped outer surface (figure 3D shows an end face of the roller 100 having a rotationally symmetrically shaped outer surface (i.e. circle)).
Regarding claim 17, Drenter teaches in the axial direction opposite the first end face end profile (inherent to a cylindrical roller 100), a second end face end profile is arranged at a second axial end of the roller (at 105) and the jacket surface of the roller extends axially from the first end face end profile to the second end face end profile (cylindrical surface 102 of roller extends from first end to second end of the roller 100).
Regarding claim 19, Drenter teaches the irradiation apparatus compresses a roller frame, in which the roller is rotatably mounted (frame supporting roller 200 seen in figure 2b)
Regarding claim 20, Drenter teaches a notch encircling part of the roller is formed on a mounting surface of the irradiation unit at the region facing the roller (groove 108d on shield 105 is interpreted to be the notch).
Regarding claim 21, Drenter teaches the shielding block is formed at least in part from a radiation-shielding material ([0065]).
Regarding claim 22, Drenter teaches the mounting surface of the irradiation unit extends substantially in a plane which is inclined by an angle of between 0 and 60 relative to a plane perpendicular to the center axis of the roller (a zero degree angle with respect to a plane perpendicular to the central axis of the roller is seen in figure 2a-2b).
Regarding claim 23,  viewed in the direction of the center axis of the roller, the shielding block covers at least part of the cross-section of the roller (as seen in figure 9d, 112d covers at a part of the cross-section of the roller).
Claim 25 recites substantially commensurate limitations as claim 13 and is rejected for the same reasons as discussed in the rejection of claim 13.
Claim 28 recites substantially commensurate limitations as claim 13 and is rejected for the same reasons as discussed in the rejection of claim 13.  Moreover, Drenton teaches wherein the diameter of the outer contour of the roller, viewed in the axial direction of the roller from the center of the roller towards an end face, remains the same or becomes smaller (see annotated figure in the response to arguments section above, with respect to [0076], [0098] and figure 8A).  Alternatively, Abe teaches wherein the roller comprises a convexly curved region ([0047] and figure 9A, note “R1”), wherein the diameter of the outer contour of the roller (10 mm, [0047]), viewed in the axial direction of the roller from the center of the roller towards an end face (perspective seen in figure 9), remains the same or becomes smaller (becomes smaller by chamfer [0047] to 8 mm).  Abe modifies Drenter by suggesting a specific configuration of the curved surface suggested in paragraph [0076] and [0098].  It would have been obvious to use the dimensions of Abe in the device of Drenter because when feeding sheets into the rolling element, no streaks will form on the sheets due to a circumferential bulge on the roller portion ([0022])
wherein a curved gap region is formed between the first end face end profile and the depression (groove formed in figure 8A between tapered, sloping surface forming a thrusted conical chamfer and shield 108 ([0098]).  Paragraph [0079] teaches the taper may be curved, thus groove 110 is curved.  Alternatively figure 9D), by which gap region the X-radiation arising is repeatedly refracted and thus effectively shielded (inherent to a lead shield), wherein the X-radiation in the gap is blocked from escaping exterior to the roller only by elements that are fixed relative to the irradiation unit (groove 110 formed by shields 104/105, wherein additional enhancing plates 112 may be integrated into the shield as a single piece (paragraph [0098] and figures 9C-9F)), said elements comprising the shielding block (104/105).
Claim 29 is taught as discussed above in claim 26.  Additionally, Abe teaches the first end face region has a radius which amounts to between 30% and 47% of the roller (see discussion on pages 13-14 of the Final Rejection of 13 April 2021).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note while not applied herein Zappoli (US pgPub 2020/0000140) also teaches the radius of curvature in paragraph [0028], with the diameter of rollers in paragraph [0026], thus could be used alternatively to Abe et al. The motivation to combine is that Zappoli teaches that the rounded corners of the rollers determine the width of the lateral area that is treated ([0028]), thus Zappoli is evidence that the curvature is a result effective variable to be determined by one of ordinary skill in the art by the material size to be treated.